332 F.2d 617
141 U.S.P.Q. 465
Samuel E. HINKLE, Appellant,v.BEECH AIRCRAFT CORPORATION et al., Appellees.
No. 21153.
United States Court of Appeals Fifth Circuit.
May 11, 1964, Rehearing Denied June 24, 1964.

Ranseler O. Wyatt, Houston, Tex., for appellant.
Robert A. White, Houston, Tex., Dwight Wallace, William Porter, Wichita, Kan., for appellee.
Before HUTCHESON, PRETTYMAN1 and JONES, Circuit Judges.
PER CURIAM.


1
Appellant Hinkle obtained a patent for a cowl bracket designed for use on aircraft of the type manufactured by the Beech Aircraft Corporation.  Beech subsequently placed an identical bracket on the market at a lower price.  Hinkle initiated this suit for patent infringement.  The trial court concluded that the Hinkle patent was invalid for lack of invention over prior art and for the additional reason that the claims fail to state distinctly the subject matter which Hinkle regarded as his invention.


2
We find no error and the decision of the district court must be, and is,


3
Affirmed.



1
 Of the D.C. Circuit, sitting by designation